120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Gabriel A. MAALOUF;  Susan A. Maalouf, Debtors,Gabriel A. MAALOUF, Appellant,v.Berkeley BUNKER, Trustee;  Ford Motor Credit Company;  HarryMccool, Trustee;  Office of the U.S. Trustee,**Appellees.
No. 96-15278.
United States Court of Appeals, Ninth Circuit.
Submitted July 22, 1997.***Decided July 24, 1997.As Amended on Denial of Rehearing and Suggestion forRehearing En Banc Nov. 10, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
The Bankruptcy Appellate Panel ("BAP") dismissed as moot Maalouf's appeal of a bankruptcy court order granting the trustee's motion to approve a compromise and settlement agreement with Ford Motor Credit Company.  The BAP entered final judgment on January 2, 1996.


3
Maalouf filed a petition for rehearing with the BAP on January 16, 1996.  The BAP denied Maalouf's petition for rehearing on January 31, 1996 as untimely.  See Bankr.R. 8015.


4
Maalouf subsequently filed his notice of appeal on February 6, 1996, 35 days after entry of final judgment.  Rule 4(a)(1) of the Federal Rules of Appellate Procedure requires that a party appealing a decision of the BAP file its notice of appeal within 30 days of the entry of final judgment.  See Fed.R.App.P. 4(a)(1).  Because Maalouf's petition for rehearing before the BAP was untimely, it did not toll the time for filing his notice of appeal.  See Fed.R.App.P. 6(b)(2)(i);  Bankr.R. 8015.


5
Although court-appointed trustees are parties to this case, the United States is not.  Thus, the additional thirty days allowed under Rule 4(a)(1) in suits in which the United States is a litigant does not apply in this case.  In re Serrato, No. 96-15592, slip op. 7691, 7694-95 (9th Cir.  July 1, 1997).


6
Accordingly, we dismiss this appeal for lack of jurisdiction.  See Fed.  R.App. P. 4(a)(1).


7
DISMISSED.



**
 The Office of the U.S. Trustee has erroneously been included in the caption of this case.  It did not file papers before the Bankruptcy Appellate Panel or with us in this case


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3